Citation Nr: 1453225	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from September 1 to September 2, 2010, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946.  He died in May 2011.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  That decision authorized payment of medical expenses incurred as a result of treatment at The Villages Regional Hospital from August 26 to August 28, 2010 but denied payment of subsequent expenses through September 2, 2010.  Subsequently, the VAMC granted payment of medical expenses through August 31, 2010, but continued to deny expenses for September 1 and 2, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in May 2011.

2. In September 2011, a claim for payment or reimbursement of unauthorized medical expenses incurred by the Veteran was denied in part.

3. The appellant, the Veteran's daughter, has not requested to be substituted as the claimant.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran, for purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.1000, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in May 2011.  A claim for payment or reimbursement of unauthorized medical expenses incurred by the Veteran was denied in September 2011.  The appellant, who is the Veteran's daughter and had identified herself as the power of attorney and fiduciary of the Veteran's spouse, filed a notice of disagreement with the denial in September 2011 and filed a substantive appeal in February 2012.  The Veteran's spouse died in March 2012.  The appellant has not requested to be substituted as the claimant in this case.  38 U.S.C.A. § 5121A.

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits) are to be paid on the death of the veteran to the first listed survivor of the following: surviving spouse, children (in equal shares), and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

In this case, the appellant is seeking payment or reimbursement of unauthorized medical expenses incurred by the Veteran on September 1 and September 2, 2010.  However, the claim is for a one-time benefit.  Eligibility for accrued benefits is only available for periodic monetary benefits.  As such, reimbursement of unauthorized medical expenses may not be awarded as an accrued benefit, and there is no other theory of entitlement available to the appellant.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Further, where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Payment or reimbursement for unauthorized medical expenses incurred from September 1 to September 2, 2010 is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


